Citation Nr: 0819620	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  03-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a hip disability.  

2.  Entitlement to service connection for a shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran had active military service from April 1946 to 
October 1947.  

These matters come to the Board of Veterans' Appeals (Board) 
following a September 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  This case was previously before the Board in June 
2005 and January 2007.  

In the January 2007 decision, the Board granted the veteran's 
claim of service connection for residuals of dental trauma to 
teeth #31 and #32, and denied claims of service connection 
for a bilateral hip disability and for a shoulder disability.  
The veteran appealed the Board's decision with respect to the 
hip and shoulder disabilities to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2008, counsel 
for the Secretary of VA and for the veteran filed a joint 
motion with the Court to vacate the January 2007 Board 
decision and to remand the denied claims on appeal for 
readjudication.  In a January 2008 Order, the Court granted 
the joint motion, and remanded the matter to the Board for 
further proceedings consistent with the joint motion.  The 
issues on appeal were remanded for readjudication pursuant to 
the provisions of 38 U.S.C.A. § 7252(a) (West 2002).  

The Board notes that in July 2003, the veteran testified 
during a hearing before a Veterans Law Judge sitting at the 
RO, which judge later decided the case in January 2007.  In 
May 2008, the Board notified the veteran by letter that the 
Veterans Law Judge who had conducted the July 2003 hearing 
was no longer employed by the Board.  The veteran was 
informed that if he desired another hearing one would be 
scheduled for him.  In June 2008, the Board received notice 
from the veteran that he wished to be scheduled for a 
videoconference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request in June 2008, the veteran must be provided an 
opportunity to present testimony during a videoconference 
hearing.  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  The veteran and his 
representative should be given an 
opportunity to review the file, if they 
so desire, and prepare for the hearing.  
The file should thereafter be returned to 
the Board in advance of the hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

